
	
		I
		112th CONGRESS
		1st Session
		H. R. 3367
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Towns introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide public safety officer disability benefits to
		  officers disabled before the enactment of the Federal public safety officer
		  disability benefits law.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Public Safety Officers
			 Fairness Act of 2011.
		2.Disability
			 benefits for public safety officers disabled before enactment of Public Safety
			 Officer disability law
			(a)In
			 generalSection 1201(b) of
			 the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796(b)) is
			 amended—
				(1)by inserting after
			 determines that a public safety officer has the following:
			 , whether before, on, or after the date of the enactment of this
			 Act,; and
				(2)by adding at the
			 end the following new sentence: In the case of a public safety officer
			 seeking a benefit under the previous sentence on the basis of having been
			 permanently and totally disabled as the direct result of a catastrophic injury
			 sustained in the line of duty before the date of the enactment of this Act,
			 such officer may file a claim under this subsection during the same period that
			 would be applicable to such an officer so disabled after the date of the
			 enactment of this Act, except that in lieu of such a period beginning on the
			 date of the injury such period shall begin on the date of the enactment of the
			 Disabled Public Safety Officers Fairness Act of 2011..
				(b)ApplicabilityThe
			 amendments made by subsection (a) apply to any public safety officer alive on
			 or after the date of the enactment of this Act.
			
